EXHIBIT 10.2

FOURTH AMENDMENT TO second amended and restated credit agreement

and REaffirmation agreement


This FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND
REAFFIRMATION AGREEMENT, dated as of August 9, 2019 (this “Amendment and
Reaffirmation”), is entered into by and among CALENCE, LLC, a Delaware limited
liability company, INSIGHT DIRECT USA, INC., an Illinois corporation, INSIGHT
PUBLIC SECTOR, INC., an Illinois corporation (each a “Reseller” and
collectively, the “Resellers”), INSIGHT ENTERPRISES, INC., a Delaware
corporation (“Parent Guarantor”), INSIGHT CANADA HOLDINGS, INC., f/k/a Insight
Canada, Inc., INSIGHT NORTH AMERICA, INC., INSIGHT DIRECT WORLDWIDE, INC.,
INSIGHT RECEIVABLES HOLDING, LLC and INSIGHT TECHNOLOGY SOLUTIONS, INC.
(collectively, the “Subsidiary Guarantors” and, together with the Resellers and
the Parent Guarantor, the “Reaffirming Parties”), WELLS FARGO CAPITAL FINANCE,
LLC, a Delaware limited liability company as Administrative Agent, Collateral
Agent, Syndication Agent, and Administrative Agent (“WFCF”, or the “Agent” as
the context may require).  Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Existing Credit Agreement
(as defined below).

 

WHEREAS, the Resellers, the Lenders and the Agent have entered into the Second
Amended and Restated Credit Agreement dated as of June 23, 2016 (as the same may
have been amended, supplemented or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”, and as amended hereby, the “Credit Agreement”);

WHEREAS, Parent Guarantor and WFCF have entered into the Amended and Restated
Parent Guaranty dated as of April 26, 2012 (as the same has been amended,
supplemented or otherwise modified prior to the date hereof, the “Parent
Guaranty”);

 

WHEREAS, the Subsidiary Guarantors and WFCF have entered into the Amended and
Restated Subsidiary Guaranty dated as of April 26, 2012 (as the same has been
amended, supplemented or otherwise modified prior to the date hereof, the
“Subsidiary Guaranty”, and together with the Parent Guaranty, the “Reaffirmed
Guaranties”);

 

WHEREAS, this Amendment and Reaffirmation is being executed and delivered
pursuant to Section 17.2 of the Existing Credit Agreement; and

WHEREAS, the Parent Guarantor and Subsidiary Guarantors wish to reaffirm the
terms and conditions of the Reaffirmed Guaranties to which they are a party.

NOW, THEREFORE, in consideration of the premises set forth above, the parties
hereto hereby agree as follows:

 

1.

Amendments to Exhibit B.  Subject to the satisfaction of the conditions set
forth in Section 3 below, the parties hereby agree to the following amendments
to Exhibit B and the preamble, as applicable, to the Existing Credit Agreement:

A.  The following definitions are added to Exhibit B of the Existing Credit
Agreement in the appropriate alphabetical order therein:

“Convertible Debt Security” means debt securities, the terms of which provide
for conversion into, or exchange for, Qualified Equity Interests of the Parent
Guarantor, cash in lieu thereof or a combination of such Qualified Equity
Interests and cash in lieu thereof (or other securities or property following a

 

--------------------------------------------------------------------------------

 

merger event, reclassification or other change of the common stock (or other
Qualified Equity Interests) of the Parent Guarantor).

“Fourth Amendment Effective Date” means August __, 2019.

“Permitted Bond Hedge” means any Swap Agreement that is settled (after payment
of any premium or any prepayment thereunder) through the delivery of cash and/or
Equity Interests (other than Disqualified Equity Interests) of the Parent
Guarantor (or other securities or property following a merger event,
reclassification or other change of the common stock of the Parent Guarantor)
and is entered into in connection with any Convertible Debt Securities of the
Parent Guarantor, one of the purposes of which is, together with any Permitted
Warrant entered into concurrently therewith, to provide for an effectively
higher conversion premium.

“Permitted Convertible Debt Hedge Transaction” means (i) any Permitted Bond
Hedge and any Permitted Warrant or (ii) any capped call or similar transaction
having substantially the same economic effect as the foregoing.

“Permitted Share Repurchase Transaction” means an accelerated share repurchase
transaction or other structured share repurchase transaction entered into by the
Parent Guarantor for the purpose of purchasing its Qualified Equity Interests.

“Permitted Warrant” means one or more call options settled through the delivery
of cash, Qualified Equity Interests of the Parent Guarantor (or other securities
or property following a merger event, reclassification or other change of the
common stock of the Parent Guarantor) or a combination of cash and Qualified
Equity Interests of the Parent Guarantor, sold concurrently with the entry into
one or more Permitted Bond Hedges and having an initial strike or exercise price
(howsoever defined) that is greater than the strike or exercise price (howsoever
defined) of such Permitted Bond Hedge.

B.  The following definitions set forth in Exhibit B of the Existing Credit
Agreement are hereby amended and restated in their entirety as follows:

“Equity Interests” means shares of capital stock, partnership interests and
entitlements, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest, but excluding any and all Convertible Debt
Securities, Permitted Convertible Debt Hedge Transactions and Permitted Share
Repurchase Transactions.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price property or services (excluding (i) current
accounts payable incurred in the ordinary course of business and (ii) any
bona-fide earn-

2

 

--------------------------------------------------------------------------------

 

out obligation until such obligation becomes (or should become) a liability on
the balance sheet of such Person in accordance with GAAP and if not paid after
being due and payable), (e) all Indebtedness of others secured by any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
obligations, liabilities or indebtedness of the type described in clauses (a)
through (e) and (g) through (l) of this definition, (g) all Capitalized Lease
Obligations of such Person, (h) the principal component of all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty (unless cash collateralized with cash
and/or cash equivalents in a manner permitted hereunder), (i) the principal
component of all obligations, contingent or otherwise, of such Person in respect
of bankers’ acceptances, (j) Attributable Receivables Indebtedness, (k) all
Attributable Debt of such Person under Sale and Leaseback Transactions, (l) with
respect to any Subsidiary of the Parent Guarantor, any Disqualified Equity
Interests of such Person and (m) all Net Mark-to-Market Exposure of such Person
under all Swap Agreements; provided that the term “Indebtedness” shall not
include any of (i) deferred or prepaid revenue, (ii) purchase price holdbacks in
respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the seller and (iii) the Net Mark-to-Market
Exposure with respect to any Permitted Convertible Debt Hedge Transaction and
any Permitted Share Repurchase Transaction.  The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.  For all purposes
hereof, Indebtedness of the Parent Guarantor and its Subsidiaries shall exclude
intercompany liabilities arising from their cash management, tax, and accounting
operations and intercompany loans, advances or Indebtedness having a term not
exceeding 364 days (inclusive of any rollover or extensions of terms) and made
in the ordinary course of business; provided that the intercompany liabilities
of Subsidiaries that are not Loan Parties which are owed to Loan Parties shall
be excluded solely to the extent the aggregate outstanding principal amount of
such liabilities does not exceed $20,000,000.

“Secured Obligations” means (a) the Obligations, (b) unless otherwise agreed
upon in writing by the applicable Lender party thereto, the due and punctual
payment and performance of all obligations of the Parent Guarantor or any
Subsidiary, monetary or otherwise, under each Swap Agreement entered into with
any counterparty that was a Lender (or an Affiliate thereof) at the time such
Swap Agreement was entered into and (c) Banking Services Obligations; provided
that the definition of “Secured Obligations” shall not create or include any
guarantee by any Loan Party of (or grant of security interest by any Loan Party
to support, as applicable) any Excluded Swap Obligations of such Loan Party for
purposes of determining any obligations of any Loan Party; and provided further
that no Permitted Convertible Debt Hedge Transaction and no Permitted Share
Repurchase Transaction shall be a Secured Obligation.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt

3

 

--------------------------------------------------------------------------------

 

instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions (including, for the avoidance of doubt,
any Permitted Convertible Debt Hedge Transaction and any Permitted Share
Repurchase Transaction); provided that no phantom stock or similar plan
providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Parent Guarantor or the
Subsidiaries shall be a Swap Agreement.

C.Section 11.3(m) of the Existing Credit Agreement is hereby deleted in its
entirety as the following clauses (m) and (n) are hereby substituted therefor:

(m) the Parent Guarantor or any Subsidiary may engage in a sale, lease, transfer
or other disposition of any assets not described above so long as such assets,
when taken together with all other assets sold, leased, transferred or otherwise
disposed of pursuant to this clause (m) in any fiscal year, does not constitute
a Substantial Portion of the assets of the Parent Guarantor and its
Subsidiaries; and

(n) Dispositions of Equity Interests of the Parent Guarantor upon (i) settlement
of any Convertible Debt Security or (ii) the exercise of any Permitted Warrant.

D.  Section 11.5 of the Existing Credit Agreement is hereby amended and restated
in its entirety as follows:

11.5Swap Agreements.  Each of the Resellers, the Parent Guarantor and each of
the Domestic Subsidiaries will not, and will not permit any of its Subsidiaries
to, enter into any Swap Agreement, except (a) Swap Agreements entered into to
hedge or mitigate risks to which the Parent Guarantor or any Domestic Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Parent Guarantor or any of its Domestic Subsidiaries), (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates with
respect to any interest-bearing liability or investment of the Parent Guarantor
or any Domestic Subsidiary, (c) Permitted Convertible Debt Hedge Transactions,
and (d) Permitted Share Repurchase Transactions.

E.  Section 11.6 of the Existing Credit Agreement is hereby amended and restated
in its entirety as follows:

11.6Restricted Payments.  None of the Resellers or the Parent Guarantor will,
and none will permit any of its Domestic Subsidiaries to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, except (a)
the Parent Guarantor may declare and make Restricted Payments with respect to
its Equity Interests payable solely in shares of its common stock, (b) (i)
Subsidiaries may declare and make Restricted Payments ratably with respect to
their Equity Interests, and (ii) a Subsidiary may make distributions to allow
for the payment of any U.S. federal, state, local, or non-U.S. Taxes (including
UK Tax) that are due and payable by any group of corporations that includes the
Subsidiary and with which the Subsidiary joins in filing any consolidated,
combined, unitary, or similar tax returns, determined as if the Subsidiary filed
such tax returns separately as the parent of an affiliated (or similar) group
that included the Subsidiary and its subsidiaries, (c) so long as no Default
exists at the

4

 

--------------------------------------------------------------------------------

 

time thereof, the Parent Guarantor may redeem, repurchase, acquire or retire (i)
any of its outstanding Equity Interests during the term of this Agreement so
long as the Total Leverage Ratio is less than 2.25 to 1.00 (determined on a Pro
Forma Basis after giving effect to the applicable redemption, repurchase,
acquisition or retirement, recomputed as of the last day of the most recently
ended fiscal quarter of the Parent Guarantor or which financial statements are
available) and (ii) to the extent the Parent Guarantor is unable to satisfy the
Total Leverage Ratio requirement set forth in the foregoing clause (i), any of
its outstanding Equity Interests during the term of this Agreement in an
aggregate amount not to exceed $100,000,000 (with the understanding that this
$100,000,000 basket is separate from the basket provided in the foregoing clause
(i) and only available when the clause (i) basket is unavailable), (d) the
Parent Guarantor may declare and pay distributions and dividends on its Equity
Interests; provided, that, with respect to the foregoing clause (d), (1) no
Default shall exist immediately before or immediately after giving effect to
such distributions and dividends or be created as a result thereof and (2) each
cash dividend declared by the Parent Guarantor shall be made within 90 days of
the declaration thereof, (e) the Parent Guarantor may redeem, repurchase,
acquire or retire any of its outstanding Qualified Equity Interests upon the
exercise, termination or unwind of any Permitted Convertible Debt Hedge
Transaction or upon conversion, exchange, repurchase, redemption or retirement
of any Convertible Debt Security, (f) the Parent Guarantor may make Restricted
Payments (A) in connection with (including, without limitation, purchases of)
any Permitted Convertible Debt Hedge Transaction, (B) to settle any Permitted
Warrant (i) by delivery of its Qualified Equity Interests, (ii) by set-off
against the related Permitted Bond Hedge or (iii) with cash payments in an
aggregate amount not to exceed the aggregate amount of any payments and/or
deliveries received pursuant to the settlement of any related Permitted Bond
Hedge (subject to any increase in the price of the underlying common stock since
the settlement of such Permitted Bond Hedge), (C) to terminate any Permitted
Warrant or (D) to terminate any Permitted Share Repurchase Transaction, and (g)
the Parent Guarantor may make cash payments in lieu of the issuance of
fractional shares in connection with the exercise, conversion or settlement of
any Convertible Debt Hedge Transaction or cash payments on any Convertible Debt
Security in accordance with its terms.

F.  Paragraph (g) of Section 12.1 is hereby amended and restated in its entirety
as follows:

(g)any event or condition (other than, with respect to Indebtedness consisting
of a Swap Agreement, any early payment or delivery requirement, settlement,
unwinding or termination thereof not arising as a result of a default by the
Parent Guarantor or any Subsidiary thereunder) occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (g) shall not apply to (i)
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, (ii) any
redemption, repurchase, conversion or settlement with respect to any Convertible
Debt Security pursuant

5

 

--------------------------------------------------------------------------------

 

to its terms (or the occurrence of any transaction or event giving rise to the
right to cause such redemption, repurchase, conversion or settlement) unless
such redemption, repurchase, conversion or settlement (or related transaction or
event) results from a default thereunder or an event of the type that
constitutes an Event of Default, (iii) any breach or default that is (x)
remedied by the Parent Guarantor or the applicable Subsidiary or (y) waived
(including in the form of an amendment) by the required holders of the
applicable item of Indebtedness, in either case, (x) prior to acceleration of
Loans and Commitments pursuant to this Section 12 and (y) so long as after
giving effect to such waiver or remedy the holders of the applicable item of
Indebtedness or any trustee or agent on its or their behalf may no longer cause
such Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity, or (iv) any
voluntary termination of the JPMorgan Credit Agreement pursuant to Section 2.08
thereof;

 

2.

Reaffirmation of Reaffirmed Guaranties.  Without in any way establishing a
course of dealing by the Agent or any Lender, the Parent Guarantor and
Subsidiary Guarantors reaffirm the terms and conditions of the Reaffirmed
Guaranties to which they are a party and acknowledge and agree that the
Reaffirmed Guaranties remain in full force and effect and are hereby reaffirmed,
ratified and confirmed.  Each Reaffirming Party represents and warrants that
each representation and warranty made by such Reaffirming Party in each
Reaffirmed Guaranty to which it is a party is true and correct on and as of the
date hereof in all material respects (except to the extent such representation
and warranty expressly relates to an earlier date, in which case such
representation and warranty was true and correct in all material respects as of
such earlier date).

 

3.

Conditions of Effectiveness.  The effectiveness of this Amendment and
Reaffirmation is subject to the following conditions precedent:

(a)  the Agent shall have received counterparts of this Amendment and
Reaffirmation duly executed by the Resellers, the Parent Guarantor, the
Subsidiary Guarantors and the Required Lenders; and

(b)  Resellers shall have paid all documented out-of-pocket expenses and
reasonable attorney fees incurred by the Agent in connection with the
transactions evidenced by this Amendment and Reaffirmation to the extent
invoiced prior to the Fourth Amendment Effective Date.

 

4.

Representation and Warranties.  Each Reseller hereby represents and warrants
that (i) this Amendment and Reaffirmation and the Existing Credit Agreement as
amended hereby constitute its legal, valid and binding obligation and are
enforceable against it in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
(ii) all of the representations and warranties of such Reseller set forth in the
Credit Agreement are true and correct in all material (or in all respects if
qualified by materiality) respects on and as of the date hereof (except to the
extent such representations or warranties specifically relate to any earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (or in all respects if qualified by
materiality) as of such earlier date) and (iii) no Default has occurred and is
continuing on and as of the date hereof.

 

5.

Effect on the Existing Credit Agreement.

6

 

--------------------------------------------------------------------------------

 

(a)  Upon the effectiveness of this Amendment and Reaffirmation, on and after
the date hereof, each reference in the Existing Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to the Existing Credit Agreement, as amended and modified
hereby.

(b) Except as expressly set forth herein, (i) the execution, delivery and
effectiveness of this Amendment and Reaffirmation shall neither operate as a
waiver of any rights, power or remedy of the Agents or the Lenders under the
Existing Credit Agreement or any other documents executed in connection with the
Existing Credit Agreement, nor constitute a waiver of any provision of the
Existing Credit Agreement nor any other document executed in connection
therewith and (ii) the Existing Credit Agreement and all other documents,
instruments and agreements executed and/or delivered in connection therewith and
are hereby ratified and confirmed.

 

6.

Governing Law.  This Amendment and Reaffirmation shall be construed in
accordance with and governed by the law of the State of New York.

 

7.

Headings.  Section headings in this Amendment and Reaffirmation are included
herein for convenience of reference only and shall not constitute part of this
Amendment and Reaffirmation.

 

8.

Counterparts.  This Amendment and Reaffirmation may be executed in any number of
counterparts and by one or more of the parties hereto on any number of separate
counterparts and all of said counterparts taken together shall be deemed to
constitute one and the same agreement.  This Amendment and Reaffirmation shall
become effective upon the execution of a counterpart hereof by each of the
parties hereto.  Delivery of an executed counterpart of a signature page of this
Amendment and Reaffirmation by telecopy, e-mailed .pdf or any other electronic
means that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Amendment and
Reaffirmation.

 

 

Remainder of page intentionally left blank.

7

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment and Reaffirmation has been duly executed and
delivered on the date first above written.

 

CALENCE, LLC, as a Reseller

By:  /s/ Lynn Willden______________
Name: Lynn Willden
Title: SVP Treasurer  

 

 

 

INSIGHT DIRECT USA, INC., as a Reseller

By:  /s/ Lynn Willden______________
Name: Lynn Willden
Title: SVP Treasurer  

 

 

 

INSIGHT PUBLIC SECTOR, INC., as a Reseller

By:  /s/ Lynn Willden______________
Name: Lynn Willden
Title: SVP Treasurer  

 

 

INSIGHT ENTERPRISES, INC., as Parent Guarantor

 

By:  /s/ Lynn Willden______________
Name: Lynn Willden
Title: SVP Treasurer  

 

 

INSIGHT CANADA HOLDINGS, INC., as Subsidiary Guarantor

 

By:  /s/ Lynn Willden______________
Name: Lynn Willden
Title: SVP Treasurer  

 

 

INSIGHT NORTH AMERICA, INC., as Subsidiary Guarantor

 

By:  /s/ Lynn Willden______________
Name: Lynn Willden
Title: SVP Treasurer  

Signatures continue on next page.

 

 

--------------------------------------------------------------------------------

 

INSIGHT DIRECT WORLDWIDE, INC., as Subsidiary Guarantor

 

By:  /s/ Lynn Willden______________
Name: Lynn Willden
Title: SVP Treasurer  

 

 

INSIGHT RECEIVABLES HOLDING, LLC, as Subsidiary Guarantor

 

By:  /s/ Lynn Willden______________
Name: Lynn Willden
Title: SVP Treasurer  

 

 

INSIGHT TECHNOLOGY SOLUTIONS, INC., as Subsidiary Guarantor

 

By:  /s/ Lynn Willden______________
Name: Lynn Willden
Title: SVP Treasurer  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signatures continue on next page.




 

--------------------------------------------------------------------------------

 



ACKNOWLEDGED AND AGREED:

WELLS FARGO CAPITAL FINANCE, LLC
as Administrative Agent, Collateral Agent and as a Lender


By: /s/ Lloyd M. Squire__________________________

Name:  Lloyd M. Squire
Title:  Regional Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signatures continue on next page.

 




 

--------------------------------------------------------------------------------

 



BRANCH BANKING AND TRUST COMPANY,

as a Lender,

 

 

By:/s/ Vicount P. Cornwall

Name:  Vicount P. Cornwall

Title:  Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signatures continue on next page.


 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

as a Lender,

 

 

By:/s/ Alain Pelanne

Name:  Alain Pelanne

Title:  Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signatures continue on next page.


 

--------------------------------------------------------------------------------

 



ZIONS BANCORPORATION, N.A. dba

NATIONAL BANK OF ARIZONA,

as a Lender,

 

 

By:/s/ Sabina Aaronson

Name:  Sabina Aaronson

Title:     Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signatures continue on next page.

 

--------------------------------------------------------------------------------

 

BOKF, NA d/b/a BOK FINANCIAL

f/k/a BOKF, NA d/b/a BANK OF ARIZONA,

as a Lender,

 

 

By:/s/ Alec Hansen

Name:  Alec Hansen

Title:    Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 